      Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 1 of 12



 1   Jinshu “John” Zhang (Bar No. 166981)
     John.Zhang@dentons.com
 2   DENTONS US LLP
     601 S. Figueroa Street
 3   Suite 2500
     Los Angeles, California 90017-5704
 4   Tel: 213-623-9300

 5   Jennifer D. Bennett (Bar No. 235196)
     Jennifer.Bennett@dentons.com
 6   DENTONS US LLP
     One Market Plaza, Spear Tower, 24th Floor
 7   San Francisco, California 94105
     Tel: 415-267-4000
 8
     Attorneys for Defendant AtGames Holdings, Ltd.
 9
10
                               UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                    SAN FRANCISCO DIVISION
13

14
     BANDAI NAMCO ENTERTAINMENT                       Case No.: 3:19-cv-05898-VC
15   AMERICA INC.
                                                      DECLARATION OF DR. PING-KANG
16                               Plaintiff,           HSIUNG IN SUPPORT OF DEFENDANT
                                                      ATGAMES HOLDINGS, LTD.’S
17          vs.                                       OPPOSITION TO PLAINTIFF’S EX
                                                      PARTE APPLICATION FOR A
18   ATGAMES HOLDINGS, LTD.; and DOES 1               TEMPORARY RESTRAINING ORDER
     through 50,                                      AND ORDER TO SHOW CAUSE WHY A
19                                                    PRELIMINARY INJUNCTION SHOULD
                                 Defendants.          NOT BE GRANTED (Dkt No. 14)
20

21

22

23

24

25

26

27

28


      DECLARATION OF DR. PING-KANG HSIUNG                          Case No. 3:19-CV-05898-VC
      Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 2 of 12



 1            DECLARATION OF DR. PING-KANG HSIUNG

 2            I, Dr. Ping-Kang (“PK”) Hsiung, declare as follows:

 3            1.     I am Chief Executive Officer of Defendant AtGames Holdings, Ltd. (“AtGames”).

 4   I make this declaration in support of Defendant’s Opposition to Plaintiff’s ex parte Application

 5   for a Temporary Restraining Order and Order to Show Cause Why a Preliminary Injunction

 6   Should Not Be Granted. I have personal knowledge of the following facts, and if called as a

 7   witness, I could and would testify competently to those facts.

 8            2.     I founded AtGames in 2001. AtGames is a global player in digital media and

 9   information technology with a unique focus on interactive entertainment. Over the years, our
10   achievements have spanned retail products, digital distribution, streaming technology, and more.

11   We have been very successful in bringing back to gamers many beloved classic video games

12   including those previously released by Atari such as Asteroids, Missile Command, Pong, and

13   Breakout, Activision’s Pitfall, River Raid, Kaboom!, Disney’s Lion King, Aladdin, Star Wars,

14   and Bandai Namco Entertainment America’s (“BNEA”) Pac-Man, Galaga and Dig Dug. Our

15   gaming products including Atari Flashback are sold through the nation’s largest retailers

16   including Walmart, GameStop, Target, Walgreens, Dollar General, and Bed Bath and Beyond.

17            3.     AtGames’ release of classic BNEA video games, pursuant to license agreements

18   with BNEA, has been very lucrative for both AtGames and BNEA. We pay BNEA royalty

19   revenue tied into our thriving business and we provide “low risk” to BNEA by giving them
20   certain pre-agreed guaranteed royalty revenue as well as to make an advance payment even

21   before we start selling our licensed products. AtGames has entered into multiple licensing

22   agreements with BNEA for video games including Pac-Man for use in AtGames’ products, in

23   October 2016 and July 2018. These licenses made AtGames and BNEA significant amounts of

24   money.

25            4.     AtGames is not currently marketing, advertising, distributing, offering to sell, or

26   selling any product, packaging, or any other item of any kind that uses, includes, or incorporates

27   Ms. Pac-Man. Indeed, AtGames has never sold a Ms. Pac-Man home arcade, HDMI dongle, or

28

                                                      -2-
              DECLARATION OF DR. PING-KANG HSIUNG Case No. 3:19-CV-05898-VC
      Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 3 of 12



 1   any other home entertainment device with Ms. Pac-Man. I understand this has been

 2   communicated to BNEA repeatedly.

 3          5.     AtGames has, however, desired and continues to desire a license to Ms. Pac-Man

 4   from BNEA so that it can make a Ms. Pac-Man home arcade and other home entertainment

 5   devices. I understand AtGames cannot sell such a Ms. Pac-Man product without a license from

 6   BNEA and does not intend to sell a Ms. Pac-Man product without a license from BNEA.

 7          6.     Throughout 2018 and 2019, AtGames was in serious and advanced business

 8   discussions with BNEA regarding AtGames’ development of gaming products with Ms. Pac-

 9   Man. Throughout these business discussions, as common in the industry, AtGames was
10   transparent with BNEA as to the gaming products that AtGames wanted to develop, was

11   transparent that AtGames was talking to retailers and sent to BNEA an image of a potential

12   AtGames Ms. Pac-Man product at the retail shelf. See Exhibit 1, a true and correct copy of an

13   email string between March 23, 2018 through May 1, 2018 between AtGames and BNEA

14   representatives, Shoya Yamazaki and Kyoko Acheson, regarding Blast! Proposal Materials; and

15   Exhibit 2, a true and correct copy of an image attached to the April 20, 2018 11:12 a.m. email

16   from Sherry Hsu to Shoya Yamazaki and Kyoko Acheson of BNEA. AtGames’ discussions with

17   BNEA for AtGames’ development of Ms. Pac-Man products were very far along. In May 2018,

18   BNEA confirmed AtGames could release a HDMI Dongle with Ms. Pac-Man. See Exhibit 1,

19   May 1, 2018, 12:44 p.m. email from Shoya Yamazaki (“I’ve gotten the final confirmation from
20   JP team on releasing SKU A for this holiday and SKU B [Ms. Pac-Man] early next year. Next

21   Step is fixing 12 IPs for SKU A, and confirm the royalty for SKU B [Ms. Pac-Man].” And, on

22   August 28, 2018, AtGames’ Sherry Hsu sent Shoya Yamazaki and Kyoko Acheson of BNEA an

23   AtGames home arcade mock-up product sheet. See August 28, 2018 email from Sherry Hsu to

24   Shoya Yamazaki and Kyoko Acheson regarding Ultimate Home Arcade and AtGames 2018

25   Home Arcade (May 31 2018) Product Sheet attachment, true and correct copies attached as

26   Exhibit 3 (“Option 1- Pac-Man or Ms. Pac-Man (no pressure       )”).

27          7.     During our continued business discussions, on October 15, 2018, I emailed Shoya

28   Yamazaki and Kyoko Acheson of BNEA, informing BNEA that if the Ms. Pac-Man license was

                                                   -3-
            DECLARATION OF DR. PING-KANG HSIUNG Case No. 3:19-CV-05898-VC
      Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 4 of 12



 1   approved quickly, we could “share the good news with Walmart in our meeting with them

 2   Friday.” See October 15, 2018, 12:27 a.m., email from myself to Shoya Yamazaki and Kyoko

 3   Acheson of BNEA, a true and correct copy of the email string regarding AtGames: The initial

 4   proposal for Ms. PAC-MAN and attachments, are attached as Exhibit 4. Throughout or business

 5   discussions BNEA understood that Walmart and GameStop were interested in AtGames’

 6   potential Ms. Pac-Man products and AtGames was communicating with retailers. Indeed, Mr.

 7   Yamazaki of BNEA wrote in an email to AtGames, dated April 24, 2018, “Regarding the

 8   distribution in US, I assume AtGames has direct accounts with most of main retailers such as

 9   Game Stop, Walmart” and “This is crazy idea, but as a compromise plan, will there be any way to
10   involve BANDAI in your product distribution? I assume you would start discussion with

11   retailers other than Walmart, will there be any chances for BANDAI to be distribution partner of

12   AtGames, so BANDAI can earn some money out of your products.” See Exhibit 1, April 24,

13   2018, 10:54 a.m. and April 20, 2018, 4:41 p.m. emails from Shoya Yamazaki, respectively.

14          8.      I did not tell anyone at Walmart that AtGames had a license to Ms. Pac-Man. I

15   have also never told anyone at GameStop or any other retailer that AtGames has a license to Ms.

16   Pac-Man. Indeed, I have only ever said that AtGames was trying to obtain and would like to

17   obtain a license to Ms. Pac-Man from BNEA. This remains true today. In our industry, it is

18   common practice to discuss with retailers potential opportunities, seek their feedback about

19   interest and estimate quantity and marketing support. It’s also industry practice that based on the
20   key retailers’ feedback, such as Walmart and GameStop, suppliers then provide a royalty estimate

21   in their proposals to IP owners such as, in BNEA’s Merchandise License Proposal Worksheet.

22          9.      On October 15, 2018, I received a response from Mr. Yamazaki of BNEA

23   thanking me for our proposal. See Exhibit 4. He responded “we’re ok with releasing Ms. PAC-

24   MAN blast [the HDMI Dongle] regarding Home Arcade, we need to discuss with our JP

25   headquarter, and BANDAI NAMCO Amusement America… The reason being, there would be

26   another royalty to 3rd party for Ms. PAC-MAN, and with that, Ms. PAC-MAN cannot be mixed

27   up with our other IPs. (If we mix up Ms. PAC-MAN with other IPs, we have to pay 3rd party

28   royalties for all IPs included).” I understood this to be a written approval for the Ms. Pac-Man

                                                    -4-
            DECLARATION OF DR. PING-KANG HSIUNG Case No. 3:19-CV-05898-VC
      Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 5 of 12



 1   HDMI Dongle (referred to as the Ms. Pac-Man blast in his email). He also asked “if you have to

 2   separate the agreements, how much MG amount for each product would be.” I understood this to

 3   be a request to re-submit two separate proposals, one for the HDMI Dongle and one for the Home

 4   Arcade. See Exhibit 4. I understood this email to mean that BNEA was “ok” to license Ms. Pac-

 5   Man to AtGames for the HDMI Dongle but needed more time before BNEA would license Ms.

 6   Pac-Man for the home arcade.

 7          10.     On October 16, 2018, 10:55 a.m., I sent an email to Shoya Yamazaki of BNEA

 8   attaching, as he requested, separate proposals to cover the HDMI Dongle and home arcade. See

 9   Exhibit 4. I sent the two proposals on BNEA’s template form which I understand is used by
10   BNEA for these types of requests. Id. The template BNEA proposal form requests potential

11   royalty forecasts. As evidenced by BNEA’s own template Merchandise License Proposal

12   Worksheet, in our industry it is customary to ascertain retailers’ interest and then provide

13   potential forecasts to the intellectual property (“IP”) owners so they can ascertain whether to

14   grant a license or not. BNEA’s Merchandise License Proposal Worksheet requests this

15   information “in order for BNEA to evaluate your request.” One of the other requested categories

16   of information in BNEA’s template form was a description of the proposed distribution

17   channel(s) for the goods and specifically requests a list of possible retailers. Among others,

18   AtGames identified Walmart and GameStop, as possible retailers. Id.

19          11.     Since October 2018, AtGames understood it had BNEA’s approval for its Ms. Pac-
20   Man HDMI Dongle but that specific approval for the home arcade would take more time given a

21   third-party issue. See e.g., Exhibit 4, October 15th email from Mr. Yamazaki; and Exhibit 5, a

22   true and correct copy of a July 30, 2019 email from Shuhei Hokari to myself regarding Planning

23   for 2020. I also understood AtGames could discuss the Ms. Pac-Man Dongle with retailers. As

24   recent as July 30, 2019, Mr. Hokari from BNEA wrote, “We just would like to confirm with you

25   that we are all on the same page to treat this MsPAC-MAN matter carefully. Please don’t get us

26   wrong, we were also a bit surprised to hear it from our partner and our intention here is to have

27   same understanding toward this matter. [W]e are working hard to solve the situation for

28

                                                     -5-
            DECLARATION OF DR. PING-KANG HSIUNG Case No. 3:19-CV-05898-VC
      Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 6 of 12



 1   MsPAC-MAN so hopefully we can come back to you before end of the year.” See Exhibit 5,

 2   July 30, 2019, 2:56 p.m., email from Mr. Hokari.

 3          12.     The “product concept” brochures, attached to the Peake Declaration as exhibits B

 4   (dated November 2018) and D (dated January 2019), were made after AtGames obtained an “ok”

 5   from Mr. Yamazaki in October 2018 for the Ms. Pac-Man Dongle. See Exhibit 4; Dkt Nos. 14-

 6   32; 14-34. These were internal “product concept” brochures which depicted how AtGames might

 7   market a Ms. Pac-Man product if it obtained the license from BNEA. The conceptual brochures

 8   were designed for internal use, although sent confidentially to its sales representative, Peake

 9   Marketing, almost a year ago. The conceptual brochures have not been displayed to the public,
10   nor are there any plans for them to be displayed to the public. In fact, the conceptual Ms. Pac-

11   Man Dongle product in the conceptual brochures was never even made

12          13.     In our industry, it is also common practice to make concept work and mock-ups

13   for discussion with retailers and receiving feedback, while highlighting that IP rights belong to IP

14   owners. AtGames has shared such confidential mockups with BNEA. See Exhibits 1-2, April

15   16, 2018 email from Sherry Hsu to BNEA’s Shoya Yamazaki and Kyoko Acheson regarding

16   Blast! Proposal Materials (“To help JP team visualize it, our designer has put together quickly a

17   rendering to show your IP at Walmart stores. This is confidential and for mockup purpose, please

18   do not distribute or reproduce to any third party. Thanks.”). In accord with industry practice,

19   AtGames in the last decade has made mock-up prototypes that were never shown, displayed,
20   marketed, advertised, offered for sale or sold to the public.

21          14.     Through online research, I learned about the development story of Ms. Pac-Man

22   and that GCC, a group of MIT students, including, Steve Golson and Kevin Curran, had

23   developed Ms. Pac-Man in the 1980s. I also learned through my research that GCC owned

24   certain royalty rights in Ms. Pac-Man and that GCC had entered into an agreement with BNEA. I

25   assumed then that the BNEA third party issue was likely with GCC.

26          15.     After learning about GCC and its development of Ms. Pac-Man, I reached out to

27   Steve Golson, who subsequently connected me to Kevin Curran, to seek support with a license to

28   Ms. Pac-Man. Asking for support for our Ms. Pac-Man license was just one of the multiple

                                                     -6-
            DECLARATION OF DR. PING-KANG HSIUNG Case No. 3:19-CV-05898-VC
      Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 7 of 12



 1   topics I explored with Steve Golson and Kevin Curran. My larger interest was to collaborate with

 2   GCC including, to create new games and to create education STEM products to teach young

 3   children and girls how to program. I also wanted to make their success story and legacy passed

 4   on to the gaming industry. They were interested in all of these topics.

 5          16.      In August 2019, I met with Kevin Curran in person to discuss our potential

 6   collaborations. I learned in that meeting that GCC only had a royalty sharing right, not the right

 7   to grant or block any license regarding Ms. PAC-MAN, and that BNEA had not told GCC about

 8   the pending requests to license Ms. Pac-Man from BNEA.

 9          17.      During our first face to face meeting, I told Kevin Curran about our pending offer
10   to BNEA to license Ms. Pac-Man that would result in multiple million dollars of royalty revenue,

11   and that there were other licensees making offers as we had been told by BNEA. Kevin Curran

12   told me he was surprised to learn that as he had not known such offers existed. I learned from

13   Kevin Curran that BNEA had offered to buy GCC’s rights and Kevin Curran was not happy about

14   the low offer from BNEA and BNEA did not tell GCC about the pending requests. After hearing

15   this, Kevin Curran wanted to know my opinion about the market value of GCC’s rights. I told

16   him what I thought the fair market value would be $10 million or more. At that time, I was not

17   thinking about buying GCC’s rights for AtGames, and he made it explicitly clear that he wasn’t

18   thinking of selling it to AtGames. I was just answering his question as to what I thought the fair

19   market value was for their rights.
20          18.      After our in-person meetings about broader long-term collaboration between

21   AtGames and GCC, in connection with wanting Kevin Curran’s support in getting our license

22   from BNEA, AtGames made one Ms. Pac-Man arcade prototype and shipped it to Kevin Curran.

23   AtGames and GCC also entered into a licensing support agreement on August 16, 2019, a copy of

24   which is attached hereto as Exhibit 6. As set forth in the support agreement, AtGames agreed to

25   pay a 5% royalty directly to GCC so that BNEA could keep AtGames’ royalty payment

26   completely for itself and would not need to share any of its royalty from AtGames with GCC.

27   See Exhibit 6

28

                                                     -7-
            DECLARATION OF DR. PING-KANG HSIUNG Case No. 3:19-CV-05898-VC
      Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 8 of 12



 1   BNEA, a royalty payment to GCC, such that BNEA could make more money. Id. I thought that

 2   by AtGames’ agreement to pay an extra piece of royalty to GCC that BNEA would be happy.

 3   I had previously mentioned this type of arrangement to Shuhei Hokari of BNEA. See e.g.,

 4   Exhibit 5, July 30, 2019, 1:12 p.m., email from PK Hsiung to Hokari and Acheson of BNEA, re:

 5   2020 Planning (“4.     For our categories our intention/interest remains unchanged that we pay

 6   GCC a separate royalty in addition to our direct royalty to Bandai Namco.”) I had been

 7   proposing to BNEA since approximately September 2018 to pay extra on top of AtGames’

 8   royalty to BNEA to cover the said third party. So, when I met Kevin Curran, I mentioned to him

 9   that I had made such an offer to BNEA and he said he would be willing to confirm a direct deal
10   with GCC taking the “extra” royalty from BNEA.

11          19.     I sent to Kevin Curran of GCC the prototype of the Ms. Pac-Man home arcade so

12   he could see how cool the prototype was and to help AtGames persuade BNEA to grant a Ms.

13   Pac-Man license to AtGames. I sent the prototype to him as one of the inventors of Ms. Pac-Man

14   and as an owner of royalty rights in Ms. Pac-Man, not as a member of the public or a potential

15   customer, distributor, seller, etc. of the product. I understood that at the time I sent the prototype

16   to Kevin Curran, that he was aware AtGames did not have a license to Ms. Pac-Man. Indeed, I

17   sought his support to obtain the rights from BNEA. I never told Kevin Curran or anyone else,

18   that AtGames had or has IP rights to Ms. Pac-Man.

19          20.     As I expected, Kevin Curran was excited about the prototype that AtGames sent
20   and told me that he would support AtGames’ efforts to get the product made. We understood that

21   in order to have the product made, AtGames would need to obtain a license from BNEA. I

22   understood that GCC did not have the right to grant a license to Ms. Pac-Man IP. I didn’t know

23   at the time that because Kevin Curran was excited about the prototype, he took a picture of the

24   prototype. I understood later that the picture Mr. Curran took of the prototype ultimately became

25   an exhibit to the Complaint. I also understand that Mr. Curran still has the prototype in his

26   possession.

27          21.     AtGames built two additional prototypes for AtGames’ internal testing/study and

28   to later send to BNEA for their feedback and approval. These two prototypes are still at AtGames

                                                      -8-
            DECLARATION OF DR. PING-KANG HSIUNG Case No. 3:19-CV-05898-VC
      Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 9 of 12



 1   and are not being shown or displayed to the public. The three prototypes are the only Ms. Pac-

 2   Man prototypes AtGames has made. The AtGames Ms. Pac-Man mock-up prototypes were never

 3   shown, displayed, marketed, advertised, offered for sale or sold to the public.

 4          22.     It was not until August 21, 2019, after BNEA learned I spoke to GCC, that

 5   suddenly BNEA told AtGames it would not license Ms. Pac-Man to AtGames. See Aug. 21,

 6   2019 email from Shoya Yamazaki of BNEA to myself, cc’ing BNEA’s lawyer Mr. Patrick

 7   Lundell, a true and correct copy of the email is attached as Exhibit 7. By this time, AtGames and

 8   BNEA had been discussing the launch of AtGames’ Ms. Pac-Man products for over a year,

 9   AtGames had already received approval for a Ms. PacMan HDMI dongle product and AtGames
10   had submitted merchandise license proposals for an HDMI dongle and a home arcade.

11          23.     After learning that AtGames had talked to GCC, on August 22, 2019, Patrick

12   Lundell of BNEA threatened me to back off from contacting GCC or he would terminate our

13   agreements for Pac-Man. See August 22 email from myself to Patrick Lundell memorializing our

14   phone call, a true and correct copy attached as Exhibit 8 (“I received your call that you demand

15   us to withdraw our offer to Kevin by the end of today or else you will terminate our existing

16   agreement on next Monday. And we will be completely off the licensee list for Ms. Pac-Man as a

17   direct consequence of our approaching GCC and not related to the 2018 media problem.”) This

18   was very upsetting to me and I learned from Kevin Curran, was also upsetting to GCC. It was

19   only after Mr. Lundell told me not to talk to GCC and threatened to terminate our agreements for
20   Pac-Man that GCC and AtGames discussed AtGames buying GCC’s royalty rights. On August

21   24, 2019, AtGames acquired all of the royalty rights of GCC with respect to Ms. Pac-Man under

22   the agreements between GCC and BNEA.

23          24.     I was upset that on August 27, 2019, without any reason to do so, BNEA sent a

24   notice to terminate the 2016 and 2018 agreements. I believe the only reason BNEA wanted to

25   terminate the 2016 and 2018 license agreements with AtGames is because BNEA wanted to buy

26   GCC’s royalty rights for itself. I believe that BNEA has retaliated against AtGames for

27   purchasing GCC’s royalty rights in Ms. Pac-Man. I do not believe BNEA’s claims that it has

28   terminated the Pac-Man license agreements due to alleged issues with AtGames’ Pac-Man

                                                     -9-
            DECLARATION OF DR. PING-KANG HSIUNG Case No. 3:19-CV-05898-VC
     Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 10 of 12



 1   products from 2018. Very recently, before learning of the AtGames’ communications with GCC,

 2   AtGames was working with BNEA to prepare for the 40th anniversary of Pac-Man. See e.g.,

 3   Exhibit 5, July 22, 2019 email from Shuhei Hokari to myself and Janice Ross of AtGames

 4   regarding 2020 Planning (“The topic we would like to discuss would be the products plan for

 5   2020 which is 40th anniversary of PAC-MAN.”) And, I understand Ms. Lee, the Chief Executive

 6   Officer of AtGames, clarifies the alleged issues with the Pac-Man products in her declaration in

 7   support of Defendant’s Opposition to Plaintiff’s ex parte Application for a Temporary

 8   Restraining Order and Order to Show Cause Why a Preliminary Injunction Should Not Be

 9   Granted, so I will not repeat her statements here.
10          25.     After BNEA’s Complaint against AtGames was filed, AtGames has received

11   negative publicity in the gaming community. If BNEA were to get an injunction against

12   AtGames, it would hurt AtGames’ reputation, which I have built over the last 18 years.

13   Additionally, BNEA’s August 21, 2019 reversal of its approval for the Ms. Pac-Man HDMI

14   Dongle has damaged the good-will and trust AtGames has built with our retailer customers over

15   the years. It was unprofessional and improper for BNEA to rescind its approval, which AtGames

16   and retailers had relied upon in making future planning, causing harm, at a minimum, to

17   AtGames’ reputation and good-will.

18          26.     I would also like to clarify a misstatement from the Declaration of Shuhei Hokari

19   (“Hokari Decl.”) regarding a conversation he and I had on July 30, 2019. (Dkt No. 14-28). In
20   paragraph 2 of his declaration, Mr. Hokari declares he had been told that AtGames was claiming

21   it had acquired rights to Ms. Pac-Man from GCC. Hokari Decl.,         Then, he declares in

22   paragraph 4 of his declaration, “during the July 30, 2019 call I briefly asked PK Hsiung if he

23   could confirm the information I had received from BNEA’s affiliate, which he denied.” Hokari

24

25   others that AtGames acquired a license for Ms. Pac-Man rights from GCC. Instead, he asked me

26   during the call whether AtGames had been telling people that AtGames had received a license

27   from Bandai Namco for Ms. Pac-Man. I told him during our call that “no” we were not telling

28   people AtGames had received a license from Bandai Namco for Ms. Pac-Man. I then

                                                    - 10 -
            DECLARATION OF DR. PING-KANG HSIUNG Case No. 3:19-CV-05898-VC
Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 11 of 12
     Case 3:19-cv-05898-VC Document 38-12 Filed 11/27/19 Page 12 of 12



 1                                      CERTIFICATE OF SERVICE

 2           I, Jennifer Bennett, hereby declare:

 3           I am employed in the City and County of San Francisco, California in the office of a

 4   member of the bar of this court whose direction the following service was made. I am over the

 5   age of eighteen years and not a party to the within action. My business address is Dentons US

 6   LLP, One Market Plaza, Spear Tower, 24th Floor, San Francisco, California 94105.

 7           On November 27, 2019, the following documents, described as:

 8          DECLARATION OF DR. PING-KANG HSIUNG IN SUPPORT OF
            DEFENDANT ATGAMES HOLDINGS, LTD.’S OPPOSITION TO
 9          PLAINTIFF’S EX PARTE APPLICATION FOR A TEMPORARY
10          RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY A
            PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED (Dkt No. 14)
11

12   to be served via CM/ECF by the Clerk of the Court, upon all counsel of record registered to

13   receive electronic filing, as indicated on the Court’s website, or by United States Mail, upon those

14   parties not registered for electronic filing.

15           I declare under penalty of perjury that the above is true and correct. Executed on

16   November 27, 2019, in San Francisco, California.

17
                                                                  /s/ Jennifer D. Bennett
18                                                                  Jennifer D. Bennett
19
20

21

22

23

24

25

26

27

28
                                                     - 12 -

      DECLARATION OF DR. PING-KANG HSIUNG                                Case No. 3:19-CV-05898-VC
